UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 18-1394


GREGORY PERRY,

                    Plaintiff - Appellant,

             v.

MICHAEL PARIS, Regional Jail Facility Contractor of the same; CORRECT
CARE SOLUTIONS, LLC, and unknown officers, agents and employees of the
same; ROGERS; TARASOVA; CHARLES; MCCORMICK; RIVERSIDE
REGIONAL JAIL AUTHORITY, and unknown officers, agents, employees;
JEFFERY L. NEWTON, Regional Jail Facility Contractor of the same; W. M.
MINTON, Regional Jail Facility Contractor of the same; REYNOLDS, Regional
Jail Facility Contractor of the same; UPSHAW, Regional Jail Facility Contractor of
the same; CRYSTAL H. REID, Regional Jail Facility Contractor of the
same; GIVENS, Regional Jail Facility Contractor of the same; REEDY, Regional
Jail Facility Contractor of the same; LANGLEY, Regional Jail Facility Contractor
of the same; COLEMAN, Regional Jail Facility Contractor of the same;
MELISSA L. LEWIS, Regional Jail Facility Contractor of the same; BEACH,
Regional Jail Facility Contractor of the same; SMITH, Regional Jail Facility
Contractor of the same; PEET, Regional Jail Facility Contractor of the same; J.
DAVID RIEGLER, Regional Jail Facility Contractor of the same; JAMES P.
NANKERVIS, Regional Jail Facility Contractor of the same; BRIAN P.
ROBERTS, Regional Jail Facility Contractor of the same; KYLE WOODS,
Regional Jail Facility Contractor of the same; THIERRY G. DUPUIS, Regional
Jail Facility Contractor of the same; CHARLES J. HOMILLER, JR., Regional Jail
Facility Contractor of the same; DAVID E. JOHNSON, Regional Jail Facility
Contractor of the same; SHAWN A. GOBBLE, Regional Jail Facility Contractor of
the same; WILLIAM W. DAVENPORT, Regional Jail Facility Contractor of the
same; CHESTERFIELD COUNTY CIRCUIT COURT; COUNTY OF
CHESTERFIELD, VIRGINIA, and unknown officers, agents and employees of the
same; COMMONWEALTH OF VIRGINIA, unknown officers, agents and
employees of the same; MARY E. CRAZE; T. NOEL BROOKS; WENDY S.
HUGHES; JEAN HARRISON CLEMENTS; JAMES W. HALEY, JR.; JERE
M.H. WILLIS, JR.; MARY E. CLARKE; REED; T. J. HAULER; STEVEN C.
MCCALLUM; ARMOR CORRECTIONAL HEALTH SERVICES, unknown
officers, agents and employees of the same; VINCENT GORE; WILLIS;
VIRGINIA DEPARTMENT OF CORRECTIONS, unknown officers, agents and
employees of the same; HAROLD W. CLARKE; EDDIE L. PEARSON;
RODNEY W. YOUNCE; D. Y. KINSLEY; L. BURROWS; R. PARKER; K.
PHILLIPS; S. TAPP; HENSLEY; VIRGINIA STATE BAR; VIRGINIA
JUDICIAL INQUIRY AND REVIEW COMMISSION,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Liam O’Grady, District Judge. (1:17-cv-00586-LO-IDD)


Submitted: July 26, 2018                                          Decided: July 30, 2018


Before GREGORY, Chief Judge, and FLOYD, Circuit Judge, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Gregory Perry, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Gregory Perry seeks to appeal the district court’s order denying Perry’s motion for

reconsideration of the court’s order dismissing Perry’s 42 U.S.C. § 1983 (2012)

complaint as frivolous. We dismiss the appeal for lack of jurisdiction because the notice

of appeal was not timely filed.

       Parties are accorded thirty days after the entry of the district court’s final judgment

or order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the appeal period under Fed. R.

App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court’s order was entered on the docket on March 6, 2018. The notice

of appeal was filed on April 6, 2018. Because Perry failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal period, we dismiss the appeal.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                 DISMISSED




                                              3